NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                           2018 VT 84

                                          No. 2018-102

In re Laberge Shooting Range                                     Supreme Court
(Firing Range Neighborhood Group, LLC, Appellant)
                                                                 On Appeal from
                                                                 Superior Court,
                                                                 Environmental Division

                                                                 June Term, 2018


Thomas G. Walsh, J.

Justin B. Barnard and Austin D. Hart of Dinse, Knapp & McAndrew, P.C., Burlington, for
 Appellant.

Hans G. Huessy of MSK Attorneys, Burlington, for Appellee.


PRESENT: Reiber, C.J., Skoglund, Robinson, Eaton and Carroll, JJ.


       ¶ 1.    SKOGLUND, J. The Firing Range Neighborhood Group, LLC (Neighborhood

Group) appeals an environmental court decision declining to find Act 250 jurisdiction over a firing

range operated by the Laberge family (Laberge).           Neighborhood Group argues that the

environmental court erred by: (1) allowing Laberge’s untimely appeal; (2) concluding that because

Laberge did not rely on donations, it was not operating for a commercial purpose; and (3) granting

preclusive effect to a 1995 jurisdictional opinion. We affirm.

       ¶ 2.    The Laberge family owns and operates a 287-acre farm, of which ten acres have

been used as a shooting range since the 1950s by Laberge and the public. Elder members of the

Laberge family have used the range since childhood, when they competed in marksmanship at a
national level, though they currently shoot at the range as little as two-to-three times per year. The

family often frequents the range to oversee its use. Over the years, Laberge has accepted

occasional donations of scrap lumber and some users have voluntarily provided services such as

construction or repair of shooting benches.

       ¶ 3.    In 1994, a group of neighbors requested an advisory opinion from the District

Environmental Coordinator (Coordinator) regarding the range’s potential status under Act 250.

The requestors claimed the range had been converted “from a family focus, to commercial

activity,” evidenced by the presence of a donation box, as well as an increase in noise and use by

law enforcement agencies. Laberge responded with a letter to the Coordinator, noting that Laberge

had never charged anyone for use of the range, and that the donation box was a “temporary

measure” started in 1992 to defray legal fees associated with the range. On April 14, 1995, the

State of Vermont District Environmental Commission (Commission) issued a “Jurisdictional

Opinion” (1995 JO) and served it to various interested parties. The 1995 JO found preexisting

improvements but “no evidence that the use of the shooting range was or has ever been associated

with the payment of a purchase price, fee, contribution, donation, or other object having value.”

Because the use of the range was always by permission only and no fees were ever charged for

personal use, for training purposes, or for competitions, the Commission found no basis for

concluding the “the use of the range meets the definition of commercial purpose.” Thus, the 1995

JO concluded that range did not require an Act 250 permit.

       ¶ 4.    In 2012, at the recommendation of the Vermont Fish and Wildlife Department,

Laberge installed several small earthen berms behind the target frames to reduce the risk of

ricochets. A range user also made unsolicited repairs to several deteriorating shooting benches to

improve their safety and functionality.

       ¶ 5.    By 2015, the University of Vermont Shooting Team, the Chittenden County

Sheriff’s Department, the Williston Police Department, and other law enforcement departments in

                                                  2
the area used the range for training purposes. There is a box with a hand-painted “DONATE

HERE” sign at the entrance to the range. Some of these organizations have donated to the range,

which took in over $47,000 in contributions from May 2014 through November 2016. Laberge

has used these funds to pay legal fees and occasional maintenance for the range. On occasion,

some funds were used to pay taxes and insurance on the farm, but the environmental court below

found it was unclear what portion of the farm’s property taxes and insurance were paid with

donation money or how frequently this had been done.

       ¶ 6.    In November 2015, the recently formed Neighborhood Group requested a new

jurisdictional opinion from the Commission. Neighborhood Group argued that since 1995, the

range had begun operating with a “commercial purpose,” citing the continued acceptance of

donations and the 2012 berm placements and bench repairs. Members complained of a sharp

increase in the volume, intensity, and hours of shooting noise over recent years. In February 2016,

the Commission issued a jurisdictional opinion (2016 JO), finding that, due to regular donations

from municipalities, the range was now operating for a commercial purpose such that the

construction of berms and shooting benches subjected the range to Act 250 jurisdiction.

       ¶ 7.    At Laberge’s request, the Natural Resources Board (NRB) reconsidered the 2016

JO, which it upheld in a decision issued on July 19, 2016. On August 2, 2016, the NRB issued an

“altered” decision, correcting only a typographical error in the title: from “In Re: Jurisdictional

Opinion 2-247 Laberge Shooting Range” to “In re: Jurisdictional Opinion 4-247-Altered Laberge

Shooting Range.” Both decisions contained the same language stating that “[a]ny appeal of this

decision must be filed within 30 days of the date the decision was issued.”

       ¶ 8.    Laberge’s then-counsel advised Laberge that the deadline to appeal was September

2, 2016, thirty days from the issuance of the altered reconsideration decision. Representatives for

Laberge met with the District Coordinator who informed them that the deadline to appeal was

September 2, 2016. On August 22, counsel for Neighborhood Group contacted Laberge’s former

                                                3
counsel and informed it that the appeal deadline had passed. On August 26, Laberge, represented

by new counsel, appealed the altered decision to the Environmental Division of the Superior Court.

Neighborhood Group moved to strike the notice of appeal as untimely on September 2. On

September 19, Laberge submitted both a memorandum in opposition to the motion to strike, and

a motion to allow an untimely appeal on the basis of excusable neglect, good cause, or the

prevention of manifest injustice.

       ¶ 9.    The environmental court granted Laberge’s motion to allow an untimely appeal,

concluding that the erroneous advice of Laberge’s former counsel and the representation of the

District Coordinator that the appeal period ran from the date of the altered decision, together with

the plain language in the altered decision stating that the appeal period ran for thirty days from the

date it was issued, supported a finding of excusable neglect.

       ¶ 10.   Both parties filed motions for summary judgment. Neighborhood Group argued

that since the 1990s, Laberge had begun operating the range for a commercial purpose, due to the

solicitation of donations and the high proportion of use by third parties. Neighborhood Group also

argued that the construction of berms and shooting benches in 2012 constituted improvements that

triggered Act 250 jurisdiction. Laberge argued that the range was a preexisting development and

that the improvements were exempted as routine repair, de minimus, or for safety and

environmental risk mitigation purposes.

       ¶ 11.   The environmental court denied both summary judgment motions, citing material

disputes as to whether there had been sufficient changes in operation of the range since the 1995

JO to constitute a commercial purpose. The parties stipulated to an abbreviated trial to determine

whether Laberge’s acceptance of donations constituted a change in use and whether nonexempt

improvements had been made to the range in 2012. At trial, the environmental court found that

Laberge had never required payment for use of the range, and that Laberge would continue to

make the range available for use even without donations. Thus, the environmental court declined

                                                  4
to impose Act 250 jurisdiction, finding that Neighborhood Group had “fail[ed] to meet its burden

of proof showing that cash donations are necessary for the [r]ange to operate” or that “there has

been a change in donations to the [r]ange since the 1995 JO was issued that would create a

commercial purpose where none existed before.”

       ¶ 12.   On appeal, Neighborhood Group argues that the environmental court erred by: (1)

allowing Laberge’s untimely appeal; (2) concluding that because Laberge did not rely on

donations, it was not operating for a commercial purpose; and (3) granting preclusive effect to the

1995 JO.

       ¶ 13.   Neighborhood Group first argues that the environmental court erred in allowing

Laberge’s untimely appeal. We review decisions to allow untimely appeals based on excusable

neglect for an abuse of discretion. State v. Felix, 153 Vt. 170, 171, 569 A.2d 493, 494 (1989).

“An abuse of discretion will be found only when the trial court has entirely withheld its discretion

or where the exercise of its discretion was for clearly untenable reasons or to an extent that is

clearly untenable.” Vt. Nat’l Bank v. Clark, 156 Vt. 143, 147, 588 A.2d 621, 623 (1991) (quotation

omitted). The Vermont Rules for Environmental Court Proceedings state that a notice of appeal

must be filed “within 30 days of the date of the act, decision, or jurisdictional opinion appealed

from, unless the court extends the time as provided in Rule 4 of the Vermont Rules of Appellate

Procedure.” V.R.E.C.P. 5(b)(1). Rule 4 of the Vermont Rules of Appellate Procedure, in turn,

allows a court to “extend the time for filing the notice of appeal if: (A) the relief is requested by

motion filed no later than 30 days after the expiration of the time prescribed by Rule 4(a); and (B)

the party shows excusable neglect or good cause.” V.R.A.P. 4(d)(1).

       ¶ 14.   In determining whether excusable neglect exists, we consider “ ‘the danger of

prejudice to the [nonmovant], the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was within the reasonable control of

the movant, and whether the movant acted in good faith.’ ” In re Town of Killington, 2003 VT
5
87A, ¶ 16, 176 Vt. 60, 838 A.2d 98 (alteration in original) (quoting Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)). Furthermore, “the appropriate focus

is on the third factor: the reason for delay, including whether it was within the reasonable control

of the movant.” Id.

       ¶ 15.   Neighborhood Group’s argument only addresses the third element, claiming that

Laberge has not provided a sufficient reason for the delay, which was within its control. We have

held the “excusable neglect standard [to be] a strict one.” Felix, 153 Vt. at 171, 569 A.2d at 494.

Though erroneous advice from counsel alone does not usually satisfy the excusable neglect

standard, the environmental court was within its discretion to find that the consistent advice given

by the Coordinator who authored the 2016 JO, combined with the ambiguous language printed on

the altered reconsideration decision stating that “[a]ny appeal of this decision must be filed within

30 days of the date the decision was issued,” weighed in favor of Laberge. (Emphasis added).

       ¶ 16.   Neighborhood Group complains that, despite notifying Laberge’s former counsel

that the deadline had passed, Laberge did not move to allow an untimely appeal until twenty-eight

days later, the last day to do so. However, Neighborhood Group makes no showing that this Court

has ever accepted the idea that a lower court abuses its discretion by accepting a motion to allow

an untimely appeal at the last minute. We decline the invitation to do so now. Therefore, we find

that the environmental court was well within its discretion by allowing Laberge’s appeal and turn

to Neighborhood Group’s substantive arguments.

       ¶ 17.   Neighborhood Group next argues that the environmental court erred by failing to

conclude that Laberge is operating for a commercial purpose within the meaning of Act 250. We

review issues of law and statutory interpretation “de novo, allowing us to proceed with a

nondeferential, on-the-record review.” In re Vill. Assocs. Act 250 Land Use Permit, 2010 VT
42A, ¶ 7, 188 Vt. 113, 998 A.2d 712 (quotation omitted).



                                                 6
          ¶ 18.   To be a “development” subject to jurisdiction under Act 250, there must be “[t]he

construction of improvements on a tract or tracts of land, owned or controlled by a person,

involving more than 10 acres of land within a radius of five miles of any point on any involved

land, for commercial or industrial purposes.” 10 V.S.A. § 6001(3)(A)(i) (emphasis added). Act

250 Environmental Board Rules define “commercial purpose,” as used in 10 V.S.A. § 6001(3), as

“the provision of facilities, goods or services by a person other than for a municipal or state purpose

to others in exchange for payment of a purchase price, fee, contribution, donation or other object

or service having value.”         Act 250 Rule 2(C)(4), Code of Vt. Rules 12 004 060,

https://www.lexisnexis.com/hottopics/codeofvtrules (emphasis added). Because these “rules were

ratified by the Legislature in 1985 . . . they have the same force and effect as any other law passed

by the Legislature.” In re Spring Brook Farm Found., Inc., 164 Vt. 282, 285, 671 A.2d 315, 317

(1995).

          ¶ 19.   This Court has held that a mandatory fee-for-service model is not necessary to

satisfy the “in exchange for” element of Rule 2(C)(4). In re Baptist Fellowship of Randolph, Inc.,

144 Vt. 636, 639, 481 A.2d 1274, 1276 (1984). At issue in Baptist Fellowship was whether the

Church’s construction of a meeting house was a development under Act 250. The Church argued

that the phrase “in exchange for” in the statute imposed a requirement “that the facility be available

only to those who, wishing to use the facility, pay to the Church a ‘purchase price, fee, contribution,

donation or other object having value.’ ”        Id.   The lower court found that the Church’s

interpretation would render the terms “ ‘contribution’ ” and “ ‘donation’ ” in the rule superfluous.

Id. It further noted that the majority of the Church’s income was derived from the contributions

and donations of its members and held “[w]hile there is no quid pro quo exchange involved, it is

clear that the Church could not provide the facilities and services to its members unless it received

the contributions and donations from its members.” Id. On appeal this Court affirmed, holding



                                                  7
that there was a de facto exchange of the church’s facilities and services for donations and

contributions. Id. That is not the case here.

       ¶ 20.   This Court again addressed the presence of a commercial purpose in the absence of

a fee requirement in the Spring Brook Farm case, where a charitable foundation purchased a farm

with the intent to establish a program that would provide underprivileged children with a

residential educational experience in a rural agricultural setting. Spring Brook Farm, 164 Vt. at

283-84, 671 A.2d at 316. The foundation—which received most of its initial funding from the

owners of a major corporation—planned to construct a classroom/residence hall using existing

funds, while intending the farm to eventually support itself by soliciting donations from the general

public and the business community. The central issue in the case was whether a direct exchange

between a provider and recipient of services was required to satisfy a finding that the project was

for a commercial purpose. Id. at 285, 671 A.2d at 317-18.

       ¶ 21.   In reaching our holding that the farm was under Act 250 jurisdiction, this Court

offered several supporting propositions. We reiterated Baptist Fellowship’s understanding that

neither a quid pro quo funding model nor a for-profit status is necessarily required for Act 250

jurisdiction. Id. at 286-87, 671 A.2d at 318. We rejected the argument that it is “necessary that

the person providing the payment be the person who receives the benefit from the facility or

service.” Id. at 288, 671 A.2d at 317. Thus, the proposed development at issue met the exchange

element of a commercial purpose even though the children who would be using the service would

not be the donors. We went on to say that “[t]he crucial element of the commercial purpose test

for determining Act 250 jurisdiction is whether the developer provides goods or facilities to others

in exchange for something of value.” Id. We also discussed the purpose of Act 250 at some length,

suggesting that the “exchange” element was “intended to separate development for use by others

from development for personal use.” Id. at 287, 671 A.2d at 318.



                                                 8
       ¶ 22.   Neighborhood Group claims that Baptist Fellowship stands for the proposition that

Act 250 jurisdictional requirements only (1) speak to “land use, not the nature of the institutional

activity,” and (2) extend to organizations that do not require mandatory individual payments from

users, while minimizing the role of any de facto exchange analysis. Id. Neighborhood Group

further asserts that Spring Brook Farm’s understanding of the overall purpose of the Act mandates

a broad interpretation of the commercial purpose test to require only “that the developer get

something of value in exchange for providing the facilities, goods or services.” Id.

       ¶ 23.   Such reasoning overlooks the key point from Baptist Fellowship, while attempting

to draw too much from the rather expansive discussion abutting Spring Brook Farm’s narrow

holding. In Baptist Fellowship, the trial court found that the church, which required no individual

parishioner to contribute, did require the congregation to provide contributions and/or donations

for the Church to function. Baptist Fellowship, 144 Vt. at 639, 481 A.2d at 1276.         Thus, the

central holding of Baptist Fellowship is that an organization that does not use a quid pro quo model

may still be under Act 250 jurisdiction if the developer relies on contributions or donations to

provide the service. Id.

       ¶ 24.   Spring Brook Farm then narrowly decided the issue of whether the donor must also

be the recipient of the service provided to satisfy the exchange element of the commercial purpose

test, leaving the central tenet of Baptist Fellowship undisturbed. Spring Brook Farm, 164 Vt. at

287, 671 A.2d at 319. We held that the presence of a third-party donor does not inherently

undermine the logic of a de facto exchange. “[I]t is irrelevant whether the payment comes from

the beneficiary of the facilities, goods or services or from a third party.” Id. Regardless of the

source, contributions will satisfy the de facto exchange analysis for the commercial purposes

requirement if the organization relies on them to provide the service.

       ¶ 25.   The language of the three-justice majority opinion in Spring Brook Farm did not

dilute the de facto exchange test. By stating that a commercial purpose requires only “that the

                                                 9
developer get something of value in exchange for providing . . . services,” this Court merely

paraphrased Rule 2(C)(4)’s definition of a commercial purpose. Id. (emphasis added); Act 250

Rule 2(C)(4) (defining commercial purposes as “the provision of facilities, goods or services by a

person other than for a municipal or state purpose to others in exchange for payment of a purchase

price, fee, contribution, donation or other object or service having value” (emphasis added)). The

Spring Brook Farm Court left undisturbed its prior interpretation of the critical phrase, “in

exchange for,” within the commercial purposes test. The conjecture that the purpose of Rule

2(C)(4) was to “separate development for use by others from development for personal use” was

not essential to our holding and does not invert the plain language of the Rule. Id. at 287, 671

A.2d at 318. Spring Brook Farm’s holding is entirely consistent with the application of a de facto

exchange analysis.

       ¶ 26.   Neighborhood Group argues that because the foundation would have built the

Spring Brook Farm facility with “existing resources” and only “intend[ed] to become self-

supporting” through donations, the holding must implicitly repudiate the de facto exchange

analysis. Id. at 284, 290, 671 A.2d at 317, 320. However, we held that a commercial purpose

existed because “the [f]oundation will provide a facility to underprivileged children in exchange

for donations and contributions.” Id. at 288, 671 A.2d at 319 (emphasis added). Thus, this Court’s

ruling rested in part on the foundation’s long-term plans to rely on community donations, satisfying

the requirement for a de facto exchange element of a commercial purpose. Furthermore, regardless

of its intentions, it is unlikely that the Spring Brook Farm facility could long survive without

income from some source, whether from the public or the charitable foundation—itself a product

of donations by its benefactors. Id. at 284, 671 A.2d at 317. Thus, by finding that the continued

provision of an educational service was dependent upon donations or contributions, Spring Brook

Farm’s decision echoes our conclusion in Baptist Fellowship that a de facto exchange constitutes

a commercial purpose under Act 250.

                                                10
           ¶ 27.   Neighborhood Group invites us to interpret the language of Rule 2(C)(4)’s

commercial purpose definition broadly, to further what it sees as the far-reaching policy objectives

of Act 250. See In re N. E. Materials Grp. LLC, 2015 VT 79, ¶ 26, 199 Vt. 577, 127 A.3d 926

(“[T]he focus of Act 250 is regulating the impacts of development . . . .”); Spring Brook Farm, 164

Vt. at 287, 671 A.2d at 318 (“The Act requires a focus on the impact of the land use, not the nature

of the institutional activity.” (citing Baptist Fellowship, 144 Vt. at 639, 481 A.2d at 1276)).

Neighborhood Group, arguing that the de facto exchange analysis is irrelevant to land use and

should therefore be abandoned, seems to suggest an alternative test that would find a commercial

purpose within the meaning of Act 250 with the mere presence of contributions or regular use by

multiple parties. We reject Neighborhood Group’s interpretation as one that is contrary to the

plain meaning of Act 250’s text and is based on an incomplete understanding of the purpose of the

statute.

           ¶ 28.   Here, as in all instances of statutory construction, the “primary goal is to give effect

to the legislative intent and . . . we first look to the plain meaning of the statute.” Village Assocs.,

2010 VT 42A, ¶ 9. Our primary indication of the intent of Act 250’s drafters is that they explicitly

chose to include language limiting Act 250 jurisdiction to only those improvements operated for a

commercial purpose. 10 V.S.A § 6001(3)(A)(i). By limiting Act 250 jurisdiction to only those

improvements on a tract of land greater than ten acres and to land use that has a commercial or

industrial purpose, the Legislature specifically intended not to regulate all land use that has

environmental impacts. In re Agency of Admin., 141 Vt. 68, 76, 444 A.2d 1349, 1352 (1982).

           ¶ 29.   Finding a commercial purpose merely with use by the public and the presence of

donations impermissibly lowers the standard set by the Act’s text. Neither § 6001(3)(A)(i) nor

Act 250 Rule 2(C)(4) inquire as to the proportion of public to private use. Likewise, Act 250 Rule

2(C)(4) does not simply ask whether services are provided while receiving donations. Instead, it

requires that a commercial purpose meet a more exacting criterion, consisting of “the provision of

                                                     11
facilities, goods or services . . . to others in exchange for . . . [a] contribution, [or] donation.” Act

250 Rule 2(C)(4) (emphasis added). Our de facto interpretation of an exchange in Baptist

Fellowship remains faithful to the limitations imposed by the “commercial purpose” language of

Act 250, while adequately accommodating Act 250 Rule 2(C)(4)’s expansion of the term to include

some instances of payment via donation and contribution.* We see no need to depart from this

understanding of an exchange in such a way as to nearly discard the “commercial purpose” from

the text of the Act.

        ¶ 30.   Neighborhood Group’s interpretation of a commercial purpose also rests on an

incomplete understanding of the purpose of the Act, namely that it only “requires a focus on the

impact of the land use, not the nature of the institutional activity.” Spring Brook Farm, 164 Vt. at

287, 671 A.2d at 318 (citing Baptist Fellowship, 144 Vt. at 639, 481 A.2d at 1276). That statement

was not essential to our ruling in Spring Brook Farm and was made in the context of modest

refinement of an Act 250 Rule 2(C)(4) exchange to include contributions by third-party donors.

Likewise, the comment in Baptist Fellowship was made while rejecting an apparent argument that

religious or “other nonprofit uses, such as hospitals, are so excluded” from Act 250 jurisdiction.

Baptist Fellowship, 144 Vt. at 640, 481 A.2d at 1276. We do not extend this simplified view of

Act 250’s purpose beyond its intended bounds to virtually remove the “commercial purpose” from

the text. While it should surprise no one that a land use Act “requires a focus on the impact of the

land use,” it does not follow that our general approximation was intended to render the financial




        *
          To be clear, our de facto exchange analysis applies only to those organizations that do
not charge users a fee for the goods or services provided. The reliance requirement arises from
the reconciliation of Act 250 Rule 2(C)(4)’s ostensibly contradictory use of the words
“contribution” and “donation,” which are—by definition—voluntarily given without
consideration, with an “exchange.” Baptist Fellowship, 144 Vt. at 639, 481 A.2d at 1276. Any
organization that requires the payment of a “purchase price, fee . . . or other object or service
having value,” by necessity or otherwise, clearly satisfies Act 250 Rule 2(C)(4)’s definition of a
commercial purpose.
                                               12
activity of the institution wholly irrelevant. Such a holding would be untrue to the Act, which

clearly contains a “commercial purpose” as one of several requirements in the jurisdiction analysis.

       ¶ 31.   A more thorough exploration of the purposes of Act 250 reveals complexity and

compromise:

               [A]lthough the purposes of Act 250 are broad, the Legislature in
               passing the Act did not purport to reach all land use changes within
               the state . . . . The Act was a philosophic compromise between a
               desire to protect and control all the lands and environment of the
               state of Vermont, and the need to avoid an administrative nightmare.


In re Agency of Admin., 141 Vt. at 76, 444 A.2d at 1352 (1982) (citing Hearing on H.417, Senate

Natural Resources Committee, March 16, 1970). Though the exact role of the commercial purpose

delineation within this delicate compromise is inevitably the subject of some debate, we approach

our understanding of it respectful of its place within an intricate balance.

       ¶ 32.   Alternative understandings of the commercial purpose requirement’s function

within Act 250 abound. It has been argued that the commercial purpose requirement, rather than

merely connoting use by multiple parties, was intended to capture those developments that are

especially “ ‘big, concentrated and exhausting to the resources of the environment,’ ”

demonstrating that a “ ‘greater need for supervision exists in the case of commercially motivated

development where the dominant factor is the hope for profit.’ ” Spring Brook Farm, 164 Vt. at

291, 671 A.2d at 321 (Dooley, J., dissenting) (quoting In re Spring Valley Dev., 300 A.2d 736,

742 (Me. 1973) (interpreting similar commercial requirement for jurisdiction under analogous

Maine land use act)). The Vermont Legislature may also have chosen the commercial purpose

criterion to efficiently target its regulatory efforts while avoiding inflicting a costly permitting

process upon small, community-based undertakings that might be viewed as generally more

beneficial to a community, less impactful to the environment, and more easily stymied by the costs

of permitting than their commercial counterparts. Regardless of where the exact contours of the


                                                 13
Act’s true purposes lie, we will not ignore its complexities to reduce the commercial purpose

criterion to the mere presence of donations or multi-party use.

       ¶ 33.   Neighborhood Group argues that whether an organization relies on donations to

provide a service—a de facto exchange—is an arbitrary jurisdictional requirement that is unrelated

to land use impacts. However, this Court, after considering the text and purpose of Act 250, has

twice applied Rule 2(C)(4) in a way that adequately reconciles language referencing an exchange

with that of a contribution or donation. That the resulting de facto exchange interpretation may

not always correlate perfectly with land use impacts does not merit reversing longstanding and

otherwise sound reasoning now.

       ¶ 34.   Laberge has never charged anyone for use of the range and its owners continue to

take part in range activities. Neighborhood Group put forward no evidence to contradict testimony

that Laberge would continue to make the range available for use even without donations.

Neighborhood Group protests that this statement is self-serving and difficult to verify. However,

the environmental court rightly pointed out that the extremely low cost of maintaining the range’s

minimal infrastructure lend credibility to the assertion, a finding which we will not disturb.

Because Laberge did not charge a fee or rely on donations to provide use of the range, the

environmental court properly concluded that the range did not operate for a commercial purpose

and was therefore not under Act 250 jurisdiction.

       ¶ 35.   Because we affirm that the range is not currently operating for a commercial

purpose, its 1995 status is irrelevant. Therefore, we need not reach the question of whether the

1995 JO had preclusive effect.       Likewise, we do not address the potential presence of

“improvements” on the range.

       ¶ 36.   The environmental court did not abuse its discretion in finding excusable neglect

and allowing Laberge’s untimely appeal. Neither did it err when it concluded that Laberge, which

had never charged for the use of the range and did not rely on donations for its operation, was not

                                                14
operating for a commercial purpose within the meaning of Act 250. Laberge’s range, consisting

of a farm field with several benches and earthen berms, is not operating for a commercial purpose

any more than a backyard corn maze or community garden space offered to the public free of

charge. Act 250 sought to protect Vermont’s unique environmental and cultural heritage at a time

when the rapid proliferation of large-scale developments was dramatically altering many

landscapes and communities around the nation. The text and spirit of Act 250, consistent with our

prior decisions, informs our conclusion that the Act was not intended to apply to a family dairy

farm that allows the community to target practice on its fields free of charge. For these reasons,

we affirm.

       Affirmed.

                                                 FOR THE COURT:



                                                 Associate Justice


       ¶ 37.   ROBINSON, J., dissenting.         The majority has concluded that a facility that is

open seven days a week, for ten to eleven hours per day, yielding nearly $20,000 per year in

donation revenue does not operate for a “commercial purpose” because the revenue is not essential

to sustain the enterprise indefinitely. In reaching this conclusion, the majority attributes to one

precedent, In re Baptist Fellowship of Randolph, Inc., 144 Vt. 636, 481 A.2d 1274 (1984), a

holding that decision does not espouse; ignores or explains away the reasoning reflected in another

more recent precedent, In re Spring Brook Farm Found. Inc., 164 Vt. 282, 671 A.2d 315 (1995);

and relies on a policy analysis that doesn’t make sense in light of the purposes of the statute we

are construing. For these reasons, and because I believe the new rule articulated by the majority

will have unfortunate ramifications inconsistent with the Legislature’s intent, I respectfully dissent.




                                                  15
       ¶ 38.   Baptist Fellowship clearly establishes that voluntary donations, not required as a

condition of use, can give rise to a commercial purpose, but does not support the majority’s

conclusion that voluntary donations to an entity only support a finding that it has a “commercial

purpose” when those donations are essential to financially sustain the entity.

       ¶ 39.   In Baptist Fellowship, this Court rejected the argument that an entity funded by

voluntary contributions does not meet the definition of “commercial purpose.” 144 Vt. at 639, 481
A.2d at 1276. The church argued that because a “commercial purpose” is defined by the applicable

regulations as “the provision of facilities, goods or services by a person . . . to others in exchange

for payment of a purchase price, fee, contribution, donation or other object having value,” an entity

that does not charge its patrons for services, but instead relies on voluntary contributions, does not

have a commercial purpose. Id. at 638, 481 A.2d at 1275 (quotation omitted). We noted that the

church’s construction “impermissibly render[s] the terms ‘contribution’ and ‘donation’

superfluous,” since, by definition, donations are voluntary transfers without consideration. Id. at

639, 481 A.2d at 1276. Accordingly, we held that voluntary contributions that were effectively in

exchange for facilities or services satisfied the “commercial purpose” definition. Id.

       ¶ 40.   This Court did not, in Baptist Fellowship, adopt a requirement that the donations

be necessary to sustain the church. We quoted the trial court’s conclusion that “[w]hile there is no

quid pro quo exchange involved, it is clear that the Church could not provide the facilities and

services to its members unless it received the contributions and donations from its members” and

then summarized, “In other words, there is a de facto exchange of the Church’s facilities and

services for donations and contributions.” Id. We concluded, “This de facto interpretation of the

‘in exchange for’ wording of Rule 2(L) appears to us to be in keeping with both the purpose and

spirit of Act 250.” Id. The conclusion this Court embraced was that an implicit exchange of value,

resting on voluntary donations rather than assessed charges, met the “commercial purpose”



                                                 16
definition. Nothing in the court’s reasoning supports the inference that the fact that the church

relied on the donations for its continued survival was necessary to its holding.

        ¶ 41.   In fact, the Court’s discussion of the purpose of Act 250 is at odds with the

suggestion that the church’s reliance on the donations was essential to a determination that it had

a “commercial purpose.” Had the church held a sufficiently robust endowment to fund its

operations in perpetuity, its receipt of donations would still have signaled a commercial purpose,

triggering Act 250 jurisdiction. As the Court noted, “Act 250 speaks to land use and not to the

particular institutional activity associated with that land use; to exclude a church from the

provisions of Act 250 simply because of its evangelical services could not be justified on

environmental grounds.” Id. Likewise, to exclude a church that receives donations as an implicit

exchange for its services and facilities when the church does not require those donations to support

its operations could not be justified on environmental grounds.

        ¶ 42.   This Court’s discussion of the “commercial purpose” definition in Spring Brook

Farm reinforces that it is the contribution of substantial value in exchange for services, not the

reliance of the recipient on the contributions to sustain its operations, that satisfies the “commercial

purpose” prong. In Spring Brook Farm, a not-for-profit foundation dedicated to providing inner-

city children with the opportunity to visit a working farm sought to build a residence hall to house

children and their teachers. A philanthropic family provided the initial funding for the project,

although the intent was to solicit charitable donations from the general public and business

community to enable the project to become self-supporting. The foundation would not accept

payments or funds from the students, parents, or schools involved in the program. The narrow

holding of the case was “that the exchange element of the commercial purpose test for determining

Act 250 jurisdiction incorporates projects where a third person pays the provider of the facility

goods or services for the benefit of another.” Spring Brook Farm, 164 Vt. at 283, 671 A.2d at 316

(citation omitted).   The analysis underlying that holding is instructive in that the Court’s

                                                  17
identification of the specific elements in the definition of “commercial purpose,” as well as its

discussion of the purpose of the Act and its impact on the Court’s understanding of the

“commercial purpose” requirement both reinforce that an entity that receives substantial voluntary

contributions, essentially in exchange for its services, has a commercial purpose, without regard

to whether the entity relies on those contributions for its sustenance.

       ¶ 43.   In a detailed analysis of the meaning of “commercial purpose,” the Court concluded

that the plain language of the “commercial purpose” definition in the applicable rule encompasses

the following elements:

               (1) The provision of facilities, goods or services, (2) by a person,
               (3) other than for a municipal or state purpose, (4) to others, (5) in
               exchange for, (6) payments of a purchase price, fee, contribution,
               donation or other object having value.

Id. at 286, 671 A.2d at 318. In parsing the definition at its most granular level, we said nothing

suggesting that the contributions of value must be necessary to sustain the entity proposing a

development. In concluding that all of these elements were satisfied, the Court said nothing about

the reliance of the foundation on donations to support the endeavor; instead, we simply noted,

“The classroom/residence hall is provided by the Foundation (not for municipal or state purposes)

to underprivileged children in exchange for donations and contributions.” Id. Those were the

operative facts that supported the Court’s conclusion.

       ¶ 44.   The majority minimizes the significance of the Court’s statutory parsing,

suggesting that the decision merely paraphrased the requirements of Rule 2(C)(4)’s definition of

“commercial purpose” and otherwise left in place the prior interpretation of the “in exchange for”

requirement that the majority attributes to the Baptist Fellowship decision. Setting aside my

disagreement with the majority’s read of Baptist Fellowship, it’s hard to imagine that if the

necessary-to-sustain-the-operations requirement really existed, this Court would not have

acknowledged that in the most expansive and detailed consideration of the “commercial purpose”


                                                 18
definition it has provided to date. Moreover, there is no indication in Spring Brook Farm that the

Court applied this unwritten requirement to the facts in the case; the decision includes no

discussion about whether the foundation could or would continue to operate the facility in the

absence of the hoped-for public contributions. If this was an essential element of the analysis, the

Court would have addressed it, especially given that the hoped-for future contributions to sustain

the enterprise were only aspirational at the time.

        ¶ 45.   The Court’s discussion in Spring Brook Farm of the purposes of Act 250, and its

response to the suggestion that its application of the “commercial purpose” definition improperly

expands Act 250 jurisdiction, reinforces this conclusion. I quote it at length because it is germane

to the issues in this case:

                The term “commercial,” however, can have many different
                meanings depending on the context in which it is used. In deciding
                Act 250 jurisdiction, we must view the term “commercial purpose”
                within the context of a land use statute, not as a tax statute or trade
                regulation. Viewing the language of Rule 2(L) in this context,
                “commercial purpose” refers to land use by multiple parties as a
                result of the developer’s provision of facilities, goods or services.
                We are bound by the language of that definition as adopted by the
                Board and ratified by the Legislature, not by a general concept of a
                commercial purpose. Having followed the language of the
                definition within the spirit of a land use statute, we have not
                expanded the jurisdiction beyond the intent of the Legislature.
                Moreover, our holding does not empty the term “commercial” of
                any content in this context. A distinction remains, for example,
                between nonprofit commercial development and development for
                personal residential or recreational use.

                 The Foundation’s arguments fail to consider the context of the
                case—jurisdiction for land use permits. The Foundation would treat
                a project funded by a wealthy philanthropist who does not directly
                benefit from the project differently from the same project funded by
                the people who use that project. While such distinctions may be
                critical for tax purposes or trade regulation, they are irrelevant in the
                context of a land use statute. The environmental impacts of a
                dormitory funded by third parties are exactly the same as the impacts
                of a dormitory funded by the people who use that dormitory. If,
                instead of building a residence hall for underprivileged children, the
                Foundation proposed building an incinerator or a factory for
                agricultural research, Act 250 jurisdiction would undoubtedly be

                                                   19
               less controversial. While we applaud the ultimate purpose of the
               Foundation’s mission, we refuse to rely on inappropriate
               distinctions to create exceptions to Act 250 jurisdictional
               requirements.

Id. at 288-89, 671 A.2d at 319-20 (citations omitted).

       ¶ 46.   Much of the above discussion is illuminating in this case: the Court’s insistence

that the focus is on the impacts of the development, and not on the balance sheet of the entity doing

the development; our recognition that the concept of “commercial purpose” from a tax or financial

perspective may be different from a land-use perspective; our conclusion that the Legislature

intended “commercial purpose” to relate to “land use by multiple parties as a result of the

developer’s provision of facilities, goods or services”; and the recognition that a worthy and even

generous use of land is not inconsistent with a “commercial purpose” for Act 250 purposes. These

observations all reinforce the district commission’s and Natural Resources Board’s determinations

in this case. The majority ignores or dismisses this discussion, citing the dissent in Spring Brook

Farm as evidence that “[a]lternative understandings of the commercial purpose requirement’s

function . . . abound.” Ante, ¶ 32. But this discussion reinforces and sheds light on the Court’s

holding in Spring Brook Farm—a holding that, for the reasons noted above, is inconsistent with

the majority’s position here.

       ¶ 47.   Finally, both the goals of Act 250 and sound policy considerations weigh against

the majority’s position, and in favor of maintaining the Spring Brook Farm rule. The majority is

correct that Act 250 does not purport to apply to all development across the board, but instead

seeks to draw a line between that development that requires review and a permit, and that

development that remains unregulated by that law. I don’t take issue with that reality. But the

balance the majority seeks to strike is hard to square with the purpose (or various purposes) of the

statute; it shifts the focus from the nature of a developer’s operations to its internal finances, rests

on a distinction that has no bearing on the regulatory goals of Act 250, leads to incongruous results,


                                                  20
and minimizes the relevance of the amounts of the contributions paid in connection with the use

of a facility. The Spring Brook Farm assessment, which considers whether the developer receives

substantial value in exchange for its goods, services, or facilities, better aligns with the goals of

Act 250 and reasonable policy.

       ¶ 48.    Because it posits that the applicability of Act 250 hinges on the extent to which an

entity relies on voluntary contributions for its sustenance, the majority’s approach requires

intrusive and irrelevant exploration of an entity’s internal finances, shifting the focus away from

the environmental impacts of the activity. Whether an entity that makes its facilities available to

the public in implicit exchange for voluntary contributions (by someone—not necessarily the

direct beneficiaries) is financially dependent on those contributions has little to no bearing on any

relevant consideration for Act 250 purposes. Yet the majority’s approach makes discovery and

litigation about such an entity’s internal finances inevitable, despite its irrelevance to the goals of

Act 250.

       ¶ 49.    This kind of inquiry will inevitably lead to incongruous results. A property owner

offering use of facilities to the public in implicit exchange for voluntary contributions whose

operations entail low overhead costs, or who is independently wealthy, is likely to fall outside the

“commercial purpose” definition, but one who has higher overhead costs, or who is not as wealthy

or philanthropic, will not—even if the activities are essentially the same. I realize that any line

will lead to some outcomes that are hard to square; if Laberge in this case stopped accepting

donations the impacts of public use of the facilities would not diminish and might even rise. But

it makes little sense that, in the context of significant revenue-generating activities, the application

of the “commercial purpose” label depends on the balance sheet, wealth, or generosity of the

operator.

       ¶ 50.    Perhaps most importantly, the majority’s analysis renders the amount of the

revenues an enterprise derives from its facilities, goods, or services, to a minimally relevant factor.

                                                  21
In this case, Laberge is benefitting financially from the public use of the range to the tune of nearly

$20,000 per year in voluntary contributions. Laberge accounts for these revenues, and generally

uses them to help defray the costs associated with the range—including the property taxes and

insurance on the property that would apply regardless of the presence of the range. This is

unquestionably a substantial net benefit to Laberge.          Whether the “commercial purpose”

requirement in Act 250 is designed to target activity perceived to be more impactful, or whether

it’s designed to distinguish personal use from use that is for-profit, revenues of this level clearly

implicate the concerns underlying the “commercial purpose” requirement.

       ¶ 51.   A rule that confers Act 250 jurisdiction when a would-be developer realizes

substantial value in exchange for providing goods, services, or facilities, the activity constitutes a

“commercial purpose”—the rule I believe we articulated clearly in Spring Brook Farm—is not

perfect, but it is much more defensible from the perspective of the purposes of Act 250 and simple

logic. Because I conclude that in this case Laberge did receive substantial value in exchange for

public access to the shooting range, I would remand for determination of whether the neighbors

can establish the requisite development to trigger Act 250 jurisdiction.

       ¶ 52.   I am authorized to state that Chief Justice Reiber joins this dissent.




                                                 Associate Justice




                                                  22